DETAILED ACTION
	Note that the Examiner for this application has changed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-21 are pending (claim set as filed on 11/11/2020).

Priority
This application is a 371 of PCT/IL2017/050512 filed on 05/09/2017 which has a provisional application to 62/333,521 filed on 05/09/2016.

Information Disclosure Statement
The IDSs submitted on 11/11/2020 are acknowledged. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDSs are being considered by the Examiner.

Withdrawal of Rejections
	The response and amendments filed on 11/11/2020 are acknowledged.  The following objections and rejections from the previous office action have been withdrawn necessitated by Applicant’s amendments:
the objection to the abstract related to format and language;
the objection to claim 19 related to abbreviations; and
the §112(b) indefinite rejections of claims 6-10 and 17.

Examiner's Response to Arguments
Applicant's arguments filed on 11/11/2020 have been fully considered but they are not persuasive and deemed insufficient to overcome the prior arts of record. The Examiner’s response to the Applicant’s argument(s) are detailed below.
The Applicant argued Komlos does not describe its mesh as capable of minimizing tissue adhesions upon application and that the instant application resolves this problem by providing “a border of adhesive that laterally surrounds the mesh” (Applicant’s response p. 8, top half).  
However, the MPEP at 2112.01 states “where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” Therefore, it is not necessary for Komlos to argue that his invention addresses the problem that the Applicant is addressing. It is only necessary that the structure of Komlos’ invention is substantially identical such that the problem is addressed. To that end, the Applicant recites a border of adhesive laterally surrounding the mesh solves the problem of tissue adhesion due to a roll over effect and Komlos teaches a border of adhesive surrounding the mesh, as explained next.  Figures 8 and 9 of Komlos are reproduced here for convenience.

    PNG
    media_image1.png
    298
    364
    media_image1.png
    Greyscale
           
    PNG
    media_image2.png
    291
    342
    media_image2.png
    Greyscale

The 1 cm x 6 cm strip of ParieteneTM mesh is surrounded on three sides by the adhesive sealant layer that measures 4 cm x 3 cm. The sealant layer adheres to the abdominal tissue wall (see Komlos example 22, p.26, ¶s [0433] – [0441]). The reason the ParieteneTM mesh is not covered on ALL sides by the sealant layer is because it needed to extend past the abdominal wall tissue to facilitate a test of the adhesive capabilities of the surgical adhesive mesh, as shown in figure 9. If not undergoing a test, the mesh would be covered on all sides. Therefore, Komlos teaches a border of adhesive laterally surrounding the mesh which is substantially identical and, thus, will solve the problem of tissue adhesion due to a roll over effect. The 35 U.S.C §102 rejection is maintained.
The Applicant argued that the double patenting rejection of U.S. Patent number 8,961,544 (‘544 patent) should be withdrawn because it is the patent that issued from Komlos, cited above, and the same argument was made regarding the roll over effect, specifically that the adhesive matrix in the claim 1 of the ‘544 patent does not extend beyond the mesh (Applicant’s response, p. 9). The Examiner proposes the opposite is true. Claim 1 of the ‘544 patent recites (emphasis added) “…wherein the matrix is incorporated into, layered on or surrounding said mesh...”  If the matrix surrounds the mesh, then it necessarily extends beyond it. The double patent rejection over U.S. Patent number 8,961,544 is maintained.
The Applicant argued that the double patenting rejection of U.S. Patent number 8,722,039 (‘039 patent) should be withdrawn because the adhesive matrix in the claim 1 of the ‘039 patent does not extend beyond the mesh (Applicant’s response, p. 9). The Examiner proposes the opposite is true. Claim 1 of the ‘039 patent recites (emphasis added):
(i) a first gelatin layer; (ii) a transglutaminase layer adjacent to said first gelatin layer, and (iii) a second gelatin layer adjacent to said transglutaminase layer, wherein the transglutaminase layer is coextensive or non-coextensive with the first gelatin layer and/or the second gelatin layer;
Non-coextensive means the transglutaminase layer can be smaller or larger than the gelatin layer.  When the adhesive layer is larger, it will extend beyond the mesh. The double patent rejection over U.S. Patent number 8,722,039 is maintained.

Maintained Rejections
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Komlos (US 2013/0131701 Al - cited by the ISA).
Komlos' general disclosure relates to wound dressings, devices, sealants, and adhesive agents that contain resorbable or non-resorbable materials and/or proteins, and in particular, 
Regarding claims 1-2, 4, and 11-13, Komlos teaches an adhesive material which comprises a cross-linkable protein and a non-toxic material which induces cross-linking of the cross-linkable protein, wherein the cross-linkable protein includes gelatin and the non-toxic material comprises transglutaminase (see ¶ [0008]). Komlos teaches a patch or dressing further comprises a reinforcing backing layer and wherein a surgical coated mesh is present, wherein said surgical mesh is located at one or more of between the reinforcement layer and the gelatin matrix; in the middle of the gelatin matrix; or on top of the gelatin matrix; surrounded by the gelatin matrix; or a combination thereof (see ¶ [0081], [0084], [0090], [0070], [0071]). The device or surgical mesh may be adhered to a tissue surface, organ surface, or cavity; and could be useful for applications such as hernia mesh fixation without stapling or suturing procedure (see ¶ [0024]-[0025], and [0315]).
Regarding claim 3, Komlos teaches the device may include one or more of a bandage, a patch, a dressing, a plaster, an adhesive or elastic wound covering and the like (see ¶ [0013], [0022]).
Regarding claims 5-6, Komlos teaches the gelatin layer may be foamed by mixing the gelatin solution with pressurized air and/or other gas prior to drying and the gelatin foam may be in a density range of 5 to 100 mg/cm3 and preferably in the range of 10 to 50 mg/cm3 (see ¶ [0066], ]0078], [0080]).
claim 7, Komlos teaches the device may be in dried or lyophilized form (see ¶ [0017]-[0019], [0076]).
Regarding claims 8-10, Komlos teaches gelatin is foamed gelatin and wherein prior to foaming, the concentration of the gelatin solution is between 5% and 15% w/w (see ¶ [0077]).
Regarding claims 14-17 and 19, Komlos teaches further comprises one or more of albumin, collagen, fibrin, thrombin, chitosan, ferric sulfate, or other metal sulfates (see ¶ [0057]). Komlos teaches the dressing or device further comprises a resorbable backing material and the backing material is a cross-linked collagen or collagen-derivative (see ¶ [0067]-[0068], [0224]). There is provided a patch, comprising a gelatin layer and a reinforcing back layer, wherein said gelatin layer comprises gelatin and an enzyme integrated into a carrier selected from a group consisting of: HPC (hydroxypropyl cellulose), HPMC (hydroxypropyl methylcellulose), carboxymethyl cellulose, hydroxylethyl cellulose, ethylcellulose, PVP (polyvinyl pyrrolidone), PV A (polyvinyl alchohol), PEG (polyethylene glycol), PEI (polyethyleneimine), starch, microcrystalline cellulose, oxidized cellulose (see ¶ [0074]-[0075], [0082]). 
Regarding claims 18 and 20, claim interpretation: these claims are interpreted to be functional limitations or functional language because they describe a feature by what it does rather than by what it is (see MPEP 2173.05(g)). Since the prior art teaches a backing layer and a mesh as structurally featured in the claims, then these limitations should be present in the prior art as Komlos does describe that the device composition may degradable and/or non-degradable (see ¶ [0024]-[0025]). In this case, burden is shifted to the Applicant to distinguish the instant invention over the prior art.
claim 21, Komlos teaches non-foamed compositions (see ¶ [0040], [0368]).

Double Patenting
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-7 and 11-15 are rejected on the ground of non-statutory double patenting as being unpatentable over at least claims 1, 4-5, 7, 10, and 14-15 of US Patent no. 8,961,544 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because '544 are the narrower set of claims that anticipate the broader instant claims:
'544 teaches a patch comprising an implantable surgical mesh, a cross-linkable protein matrix and a protein cross-linking enzyme in contact with said matrix for cross-linking said cross-linkable protein, wherein said matrix is incorporated into, layered on or surrounding said mesh, wherein said cross-linkable protein comprises gelatin, wherein said gelatin is present in a protein matrix and wherein said matrix has a density in a range of from 5 to 100 mg/cm3, wherein said cross-linkable protein matrix comprises porous gelatin foam; wherein said gelatin foam comprises dried or lyophilized foamed gelatin solution (see claims 1, 4-5, 7, 10, and 14-15 of '544). 

Claims 1, 4, 7, and 11-15 are rejected on the ground of non-statutory double patenting as being unpatentable over at least claims 1-2, 9-15, and 17-18 of US Patent no. 8,722,039 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because '039 are the narrower set of claims that anticipate the broader instant claims:


Conclusion
No claims were allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Correspondence information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN GREENWOOD whose telephone number is (571) 272-8357.  The examiner can normally be reached between 7:30 – 5:00 Eastern, MON-THU.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau, can be reached on (571) 272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. If you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KEVIN GREENWOOD
Examiner, Art Unit 1653


/NGHI V NGUYEN/Primary Examiner, Art Unit 1653